Citation Nr: 1605319	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to the service-connected anxiety disorder or herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Records in the Virtual VA paperless claims processing system have also been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's VA Form 9 dated in October 2010, the Veteran checked the box indicating that he did not want a Board hearing.  However, in a subsequent VA Form 9 dated in September 2012, the Veteran checked the box indicating that he desired a Board Video conference hearing.  In January 2013, the RO sent the Veteran a letter indicating that he had been placed on a list of persons wishing to appear for a Video conference hearing before the Board; the Veteran replied that instead of a Video conference hearing, he requested a Board hearing in Washington, DC.  In a submission dated in March 2015, the Veteran indicated that he had relocated to Colorado and now desired a Travel Board hearing at the Denver RO.

It does not appear that the Veteran has been scheduled for his requested Travel Board hearing. Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  Thus, a remand of this issue is necessary to afford the Veteran his requested hearing.


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




